DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 13-17, 22, 25, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. “Wang” US 2021/0250142.

Regarding claims 1 and 26, Wang teaches a method and an apparatus comprising: 
a receiver that receives an uplink grant for scheduling uplink transmission (Paragraph 134 teaches a base station sending an UL grant to the UE); a processor that: 
determines, based on the uplink grant, at least one candidate starting position in a scheduled time slot for the uplink transmission, wherein a candidate starting position, among the at least one candidate starting position, is determined based on a location of a demodulation reference signal symbol (the starting position is indicated in the UL grant; Paragraph 134.  There are a set of candidate starting positions wherein the positions are determined based on the location of a DMRS.  The starting position of the DMRS is located after a symbol when LBT succeeds; Paragraph 58); and 
determines a starting position for the uplink transmission from the at least one candidate starting position based on a result of performing a listen before talk procedure on the scheduled time slot (There are a set of candidate starting positions wherein the positions are determined based on the location of a DMRS.  The starting position of the DMRS is located after a symbol when LBT succeeds; Paragraph 58.  Thus one can see the starting positions are dependent upon performing LBT); and 
a transmitter that starts the uplink transmission in the scheduled time slot from the determined starting position (Paragraph 134 teaches transmitting the signal in accordance with the starting position).

Regarding claim 2, Wang teaches dividing a plurality of symbols in the scheduled time slot into at least one symbol group which includes a DRMS symbol as the first symbol (the symbols are a part of coding block groups; Paragraph 126.  Further, the DRMS is located at the starting position of a symbol group; paragraph 128 and Figures 10-12).

Regarding claim 3, Wang teaches the total number of the at least one symbol group equals the DMRS (In the event there is only one group, there is only one DMRS in the starting position and thus the DMRS = the number of groups.  See Figures 10-12).

Regarding claim 4, Wang teaches the UL transmission is divided into at least one CBG and each of the at least one symbol groups includes a CBG; paragraph 126 teaches uplink transmissions are included in CBGs.  paragraph 144 and Figure 13 show multiple CBGs).

Regarding claim 5, Wang teaches the symbol group-based retransmission is adopted and a bitmap with each bit corresponding to the one symbol group is included int eh UL grant indicated if retransmission is needed or not (paragraph 175 teaches UL grants which includes information about retransmission.  There is a bit field which indicates this in the UL grant.  This is for the various CBGs in the system).

Regarding claim 10, Wang teaches UCI is carried in the last symbol group of the at least one group (Examiner notes in the event there is only one group as required by the claims, the UCI thus carried in the last group. Paragraph 109 teaches the UCI is not earlier than the last starting position of the candidate starting positions thus inferring it would be within the last group).

Regarding claim 13, Wang teaches an apparatus comprising: 
a transmitter that transmits an uplink grant for scheduling uplink transmission (Paragraph 134 teaches a base station sending an UL grant to the UE); a processor that: 
determines, based on the uplink grant, at least one candidate starting position in a scheduled time slot for the uplink transmission, wherein a candidate starting position, among the at least one candidate starting position, is determined based on a location of a demodulation reference signal symbol (the starting position is indicated in the UL grant; Paragraph 134.  There are a set of candidate starting positions wherein the positions are determined based on the location of a DMRS.  The starting position of the DMRS is located after a symbol when LBT succeeds; Paragraph 58); and 
determines, in the scheduled time slot, a starting position for the uplink transmission from the at least one candidate starting position (There are a set of candidate starting positions wherein the positions are determined based on the location of a DMRS.  The starting position of the DMRS is located after a symbol when LBT succeeds; Paragraph 58.  Thus one can see the starting positions are dependent upon performing LBT); and 
a receiver that receives the uplink transmission in the scheduled time slot from the determined starting position (Paragraph 134 teaches transmitting the signal in accordance with the starting position).

Regarding claim 14, Wang teaches dividing a plurality of symbols in the scheduled time slot into at least one symbol group which includes a DRMS symbol as the first symbol (the symbols are a part of coding block groups; Paragraph 126.  Further, the DRMS is located at the starting position of a symbol group; paragraph 128 and Figures 10-12).

Regarding claim 15, Wang teaches the total number of the at least one symbol group equals the DMRS (In the event there is only one group, there is only one DMRS in the starting position and thus the DMRS = the number of groups.  See Figures 10-12).

Regarding claim 16, Wang teaches the UL transmission is divided into at least one CBG and each of the at least one symbol groups includes a CBG; paragraph 126 teaches uplink transmissions are included in CBGs.  paragraph 144 and Figure 13 show multiple CBGs).

Regarding claim 17, Wang teaches the symbol group-based retransmission is adopted and a bitmap with each bit corresponding to the one symbol group is included int eh UL grant indicated if retransmission is needed or not (paragraph 175 teaches UL grants which includes information about retransmission.  There is a bit field which indicates this in the UL grant.  This is for the various CBGs in the system).

Regarding claim 22, Wang teaches UCI is carried in the last symbol group of the at least one group (Examiner notes in the event there is only one group as required by the claims, the UCI thus carried in the last group. Paragraph 109 teaches the UCI is not earlier than the last starting position of the candidate starting positions thus inferring it would be within the last group).

Regarding claim 25, Wang teaches determining the starting position of the UL transmission is based on the existence of the DMRS (the starting position is indicated in the UL grant; Paragraph 134.  There are a set of candidate starting positions wherein the positions are determined based on the location of a DMRS.  The starting position of the DMRS is located after a symbol when LBT succeeds; Paragraph 58.  Thus one can see there is the existence of the DMRS).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kim et al. “Kim” US 2020/0137780.

Regarding claim 6, in the event there is only one symbol group as required by claim 2, the puncturing limitation does not have any weight as nothing can come before the singular symbol group.  Assuming there are a plurality of groups, Wang does not expressly disclose puncturing groups preceding the determining starting position; however, Kim teaches that symbol groups before the time boundary (start boundary) are punctured; Paragraph 572.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include puncturing earlier symbol groups as taught by Kim.
	One would be motivated to make the modification such that symbols can be properly rate matched for transmission as taught by Kim; paragraph 570.

Regarding claim 7, Wang does not expressly disclose puncturing groups that failed to transmit; however, Kim teaches puncturing symbols that were not transmitted (i.e. failed to transmit); Paragraph 575.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Wang to include puncturing symbols that failed to transmit as taught by Kim.
	One would be motivated to make the modification such that symbols can be properly rate matched for transmission as taught by Kim; paragraph 570.

Allowable Subject Matter
Claims 8, 9, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419